

INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT, dated as of August 17, 2015, is made by and
between Popeyes Louisiana Kitchen, Inc., a Minnesota corporation (the
"Company"), and John K. Merkin, an employee of the Company ("Employee").


WHEREAS, Employee has been appointed as the Chief Operating Officer – U.S. of
the Company effective March 13, 2015; and


WHEREAS, it will be difficult to retain key employees of the Company unless such
employees are adequately indemnified against liabilities incurred and claims
made in performance of their duties as employees of the Company; and


WHEREAS, it is in the best interests of the Company to retain such key employees
by providing adequate indemnification by means of indemnification agreements
with key individual employees.


NOW, THEREFORE, in consideration of Employee's continued service as an employee
of the Company, and as an inducement to Employee to continue to serve as an
employee of the Company, the Company and Employee agree as follows:


1.    Indemnification. The Company agrees to indemnify and hold Employee
harmless from and against any claims, liabilities, damages, judgments,
penalties, fines or expenses of any type whatsoever incurred by Employee in or
arising out of the status, capacities or activities of Employee as an employee
of the Company to the maximum extent permitted under Minnesota Statutes, Section
302A.521 (attached hereto as Exhibit A) as in effect on the date hereof.


2.    Advances of Expenses. Subject to Employee's execution of a written
affirmation, satisfactory to the Company, of the Employee's good faith belief
that the criteria for indemnification have been satisfied and to repay all
amounts advanced by the Company if it is ultimately determined that the criteria
for indemnification have not been satisfied, the Company shall advance all
expenses incurred by Employee in connection with the investigation, defense,
settlement or appeal of any proceeding, action or investigation to which
Employee is a party or is threatened to be made a party arising out of the
status, capacities or activities of Employee as an employee of the Company to
the maximum extent permitted under Minnesota Statutes, Section 302.521, subd. 3
as in effect on the date of this Agreement upon the determination by the Company
that the facts then known to those making the determination would not preclude
indemnification under Section 502A.521, subd. 6 within 60 days after receipt of
said written affirmation. Employee shall have a reasonable right to appear in
person and to be represented by counsel.


3.
Other Rights of Employee. The right of Employee to indemnification or advance

of expenses pursuant to this Agreement shall not be exclusive of other rights
Employee may have (i) under applicable law, (ii) pursuant to other agreements
between the Company and Employee or the Company's Articles of Incorporation or
Bylaws, or (iii) pursuant to any agreement with a third party (by way of
insurance, indemnification or otherwise).

1







--------------------------------------------------------------------------------





4.    Absolute Right to Indemnification and Advances of Expenses. The Company
agrees that it shall not, and the Company hereby waives all rights that it has
or may have to, refuse to indemnify or advance expenses, or withhold payment of
amounts for which Employee is indemnified hereunder, or for advance of expenses
to Employee, based on any breach or alleged breach of any of the provisions of
this Agreement by Employee or for any other reason whatsoever. In the event
Employee is required to bring any action to enforce Employee's rights or to
collect monies due to Employee under this Agreement, and is successful in such
action, the Company shall reimburse Employee for all of Employee's legal fees
and expenses in bringing and pursuing such action.


5.    Amendments to Minnesota Statutes or Company's Articles of Incorporation or
Bylaws. The Company represents that its Bylaws provide for indemnification of
Employee to the maximum extent permitted by Minnesota Statutes, Section 302A.521
as in effect on the date hereof and to the maximum extent required by this
Agreement. The Company shall not amend its Articles of Incorporation or Bylaws
to reduce or eliminate the Employee's right to indemnification or advances
provided for under this Agreement. Any amendments to the Articles of
Incorporation or Bylaws of the Company made subsequent to the date of this
Agreement which reduce or eliminate rights of persons entitled to
indemnification or advances under such Articles of Incorporation or Bylaws shall
not limit the rights of Employee pursuant to this Agreement. If the Minnesota
Statutes, the Articles of Incorporation or the Bylaws of the Company are amended
so as to provide for greater indemnification rights or benefits, and Employee
shall be entitled to such greater rights or benefits, and Employee shall be
entitled to such greater rights and benefits immediately upon such amendment.
Subsequent amendments to the Minnesota Statutes or other applicable law shall in
no way reduce Employee's rights under this Agreement.


6.    Maintenance of Insurance. The Company represents that it presently has in
force and effect directors and officers insurance under directors' and officers'
liability insurance policies covering certain liabilities which may be incurred
by its officers and directors. The Company may maintain in effect, for the
benefit of Employee, directors' and officers' insurance providing such coverage
as may, from time to time, be determined by the Board of Directors of the
Company, in its absolute discretion.


7.
Notification. Promptly after receipt by Employee of the Company of any notice

or document respecting the commencement of any action, suit, proceeding or
investigation naming or involving Employee and relating to any matter concerning
which Employee may be entitled to indemnification or advances pursuant to this
Agreement, the party receiving notice will notify the other of the receipt of
same, but the failure by Employee to so notify the Company shall not relieve the
Company from any obligation under this Agreement or otherwise.


8.    Amendment. This Agreement may be amended at any time by written instrument
executed by the Company and Employee.


9.    Notices. All notices and other communications between the parties with
respect to this Agreement must be made in writing and shall be deemed to have
been fully delivered as of the

2







--------------------------------------------------------------------------------



date on which they are hand delivered or deposited in the United States mail for
delivery by registered or certified mail, postage and fees prepaid.


10.    Binding Effect. Due to the personal nature of the services to be rendered
by Employee, Employee may not assign this Agreement. Subject to the foregoing,
the provisions of this Agreement are binding upon and inure to the benefit of
(i) Employee and Employee's respective heirs, legal representatives and
administrators, and (ii) the Company and its successors, transferees and
assigns.


11.    Survival. The obligations of the Company to Employee as provided in this
Agreement shall survive and continue after Employee has ceased to be an employee
of the Company.


12.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


13.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be discussed between the parties in a good faith
effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding the parties' good faith efforts, a dispute remains unresolved
for a period of 45 days after initial notice from one party to the other of the
dispute, the parties shall submit such dispute to arbitration in accordance with
the rules of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction over the controversy. The costs
of the proceeding shall be paid by the Company. Unless otherwise agreed upon,
the place of arbitration proceedings shall be Fulton County, Georgia.


14.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.


POPEYES LOUISIANA KITCHEN, INC.


By:______________________________________
Cheryl A. Bachelder, Chief Executive Officer


EMPLOYEE:


By:_______________________________________
John K. Merkin

3





